rd Street | Miami, FL 33137 Phone: 786.273.9152 www.eilerslawgroup.com October 15, 2014 VitaCig, Inc. 800 Bellevue Way NE Suite 400 Bellevue, WA 98004 RE: VitaCig, Inc. Registration Statement on Form S-1 Gentlemen: I have been retained by VitaCig, Inc., a Nevada corporation (the "Company"), in connection with the Registration Statement (the "Registration Statement"), on Form S-1to be filed by the Company with the U.S. Securities and Exchange Commission relating to the offering of 270,135,000 shares of the common capital stock of the Company, par value $0.0001 (the “Distribution Shares”) be distributed to shareholders of mCig, Inc. (the “Spin Off Shares”). You have requested that I render my opinion as to whether or not the securities issued and addressed in the Registration Statement have been validly issued, fully paid, and non-assessable. In particular, as the shares are to be derived from a distribution from mCig, Inc., a Nevada corporation, reporting to the Securities and Exchange Commission, and trading under the symbol “MCIG:OTCQB”, I have extended my review to the securities of shareholder of mCig, Inc. and that they have been validly issued, fully paid, and non-assessable. In connection with the request, I have examined the following: 1.
